Citation Nr: 1431797	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic lumbar muscle strain superimposed on degenerative disc instability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to December 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a rating in excess of 40 percent for the Veteran's back disability and denied service connection for asthma and coronary artery disease.  The Veteran perfected an appeal as to all three issues.

In a May 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In a May 2013 letter, he was informed that his requested hearing had been scheduled for June 2013.  However, in a statement received later in May 2013, he withdrew his request for a Board hearing and indicated that he wished for his case to be forwarded to the Board for a decision.  38 C.F.R. § 20.704(e) (2013).

In an October 2012 rating decision, the RO granted service connection for asthma and coronary artery disease.  As the decision was a full grant of the benefits sought on appeal with respect to these issues, they are no longer properly before the Board.  Relevant to the remaining issue on appeal, such was previously remanded in August 2013 and November 2013 for additional development and it now returns to the Board for final appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

For the entire appeal period, the Veteran's chronic lumbar muscle strain superimposed on degenerative disc instability is manifested by limitation of motion, flare-ups, muscle spasm, loss of lumbar lordotic curve, referred axial pain affecting the right leg, and subjective complaints of constant and radiating pain, weakness, and easy fatigue, resulting in limitation of physical activities, without unfavorable ankylosis of the entire thoracolumbar spine or entire spine, intervertebral disc syndrome (IVDS) with incapacitating episodes, or associated objective neurologic abnormalities.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 40 percent for chronic lumbar muscle strain superimposed on degenerative disc instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5242 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Here, the Veteran was sent a letter in November 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Further, a May 2008 letter specifically informed the Veteran of the disability ratings as they pertain to the Veteran's specific lumbar spine disability in light of Vazquez-Flores, supra, after which the Veteran's claim was readjudicated in the May 2009 statement of the case and October 2012, September 2013, and May 2014 supplemental statements of the case, such that the timing defect has been cured.  Accordingly, the duty to notify has been met.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service VA treatment and examination reports, in addition to private treatment reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to Veteran's claim. 

Additionally, the Veteran was afforded VA examinations in December 2006, May 2007, June 2007, April 2009, July 2009, September 2013, and March 2014.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent March 2014 evaluation.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Finally, the Board finds that there was substantial compliance with the Board's August 2013 and November 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).   

In August 2013, the Board remanded the instant claim in order to obtain provide the Veteran with an opportunity to identify any outstanding treatment records, obtain VA treatment records from VA facilities in Roseburg, White City, and Portland, Oregon, and afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his back disability, to include whether such results in neurologic impairment.  Subsequently, in August 2013, the Veteran was provided with a letter requesting that he identify all healthcare providers who treated him for his back disability; however, to date, no response has been received.  Additionally, outstanding VA treatment records from Roseburg, White City, and Portland were received.  Finally, in September 2013, the Veteran was afforded a VA examination to assess the nature and severity of his back disability.

However, as determined in the Board's November 2013 remand, the September 2013 VA examiner provided conflicting statements regarding whether the Veteran's back disability results in neurologic impairment.  As such, the claim was again remanded in order to obtain an addendum opinion, which was accomplished in March 2014.  Accordingly, the Board finds that there has been substantial compliance with the August 2013 and November 2013 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In the instant case, the Veteran's service-connected lumbar muscle strain superimposed on degenerative disc instability has been evaluated as 40 percent disabling for the entire appeal period pursuant to Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.   

all back disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.

The General Rating Formula holds that, for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   

Note (1) of the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

During a December 2006 VA spine examination, the examiner noted that the Veteran's orthopedic treatment involved careful activity, oral medication, occasional use of a back brace, and some special exercises.  The Veteran was not reported as using a cane.  His comfort level allowed him driving for at least two hours or walking for 30 minutes.  There was no headache.  The neck, trapezius, and shoulder areas were okay.  Both upper extremities felt okay.  The examiner further reported that the hands did not feel numb; that the upper and middle back were okay; that the low back had chronic bothersome pain; that the back pain radiated into left buttock and left thigh; and anterior hip areas felt okay; that the knees felt okay; that there was some collapsing of the left lower extremity, probably relating to the back; that the lower legs had some discomfort bilaterally; that there was no numbness at lower legs or feet; that the ankles and the feet felt okay; and that the ankles did not sprain easily.  

The examination further revealed that the Veteran had subjective feelings of pain, weakness, and easy fatigue; that he felt these especially in the back; that impaired coordination bothered the left lower extremity; that flare-up with activity was most apt to bother the back, usually with standing, walking, driving, and laboring; and that flare-ups happened most days.  

During the examination, the Veteran was able to rise on the toes and heels.  He could flex forward and reach to the tibia.  Percussion of the flexed spine gave some pain at L4 and L5.  The back motion allowed flexion to 45, extension to 10, bilateral rotation to 15, and lateral bending was 15/20.  There was back pain with these movements.  There was also muscle spasm in the back; a mild low back tenderness at the midline at L4 and L5; and some iliac crest tenderness on the left.  Alignment of the spine was noted to be very good.  Reflexes were normal at knees and ankles; extensor muscles and sensation were normal at lower legs and feet.  Straight leg raising was easily tolerated to 80 degrees bilaterally.  

The examiner noted that the Veteran had chronic muscular strain superimposed on degenerative instability.  He further noted that there was probably some lumbar nerve root irritation on the left, although there was nothing definitive in that regard.

The examiner observed that, with respect to the Veteran's subjective symptoms, such would be represented by decreasing flexion of the back by 20 degrees would represent such symptoms.  Although the examiner noted that bed rest was being utilized, there was no prescription for it.  He also observed that the Veteran's work capacity was diminished by his chronic back problem, but he was able to do his present work as an inspector if he is careful.  X-rays showed disc degeneration at L5-S1, but otherwise looked good.

In a December 2006 statement, the Veteran reported that he was in constant pain and could not sit, stand, or walk for a long period of time in the same position.  He also reported that his physical activities were restricted and, at least four times  a year, his back goes out, resulting in bed rest for a couple of days.  Likewise, in another December 2006 statement, the Veteran's wife reported that his back pain was constant and limited his physical activity.  

During a May 2007 VA peripheral nerves examination, the Veteran stated that he began noticing numbness of the entire right lower extremity after sitting for about half an hour.  He also noted that he began noticing occasional tingling in the right foot, at times occurring with the numbness of the right lower extremity, and at times by itself.  He did not note fatigue of the right lower extremity, and had no functional loss.  

Physical examination revealed that the cranial nerves II-XII were intact and functioning.  Deep tendon reflexes were equal bilaterally.  There was no motor loss.  The Veteran was able to tandem walk, as well as walk on his heels and toes normally, although walking on his heels caused some back pain.  Position and vibration senses were intact in both feet, as were light touch and sensation to pinprick.  No muscle atrophy was noted.  The examiner noted that there was no evidence of focal neuropathy or myotomal defect to suggest radiculopathy.  

A June 2007 Electromyography of both lower extremities conducted by Dr. Chua at Yung K. Kho, M.D., P.C., revealed a normal EMG.  The examiner noted that there was no evidence of focal neuropathy or myotomal defect to suggest radiculopathy.  

A July 2007 private treatment record reflects complaints of back pain, which had been more severe over the past several months.  It was noted that the Veteran occasionally has pain and numbness involving his legs, which had been on the anterolateral aspect of his left thigh recently.  December 2007 private treatment records reflect continued treatment for chronic back pain.  X-rays were noted to have shown moderate to severe disk narrowing at L5-S1 and some spurring more superiorly.  In January 2008, the Veteran reported several flare-ups within the past few months.  

A November 2008 VA treatment record reveals complaints of lumbar spine pain with intermittent radiation to the right buttocks.  The Veteran denied numbness or tingling.  It was observed that the Veteran worked full-time as a gaming inspector and was able to alternate sitting, standing, and walking.  The assessment was mechanical low back pain, spondylosis, and degenerative disc disease, without indication of a neurogenic component.

An April 2009 VA spine examination showed that the Veteran was working as a casino inspector.  He reported that the back was painful over the thoracic and lumbar spine, worst at the low back.  Back pain was noted to radiate occasionally into the right buttock.  Thigh and anterior hip areas felt okay bilaterally.  In addition, both knees were noted to have felt okay.  Right lower extremity had some collapsing tendencies caused by the back.  Both lower legs had some numbness, but no pain.  Ankles felt okay and did not sprain easily.  Both feet had a very bothersome pain for the last two weeks, but they did not feel numb.  

The Veteran had subjective feelings of pain, weakness, and easy fatigue.  He felt these especially at the back.  Impaired coordination was noticed at the left lower extremity and there was also some impairment of the right lower extremity coordination because of the collapsing problems.
    
Physical examination noted that the Veteran was able to rise on the toes and heels.  He could flex forward and reach to the knees.  Percussion of the flexed spine was painful at L5.  Back motion allowed flexion to 30, extension to 3, rotation to 5/5, and lateral bending to 5/5.  The back had pain over the full motion.  There was some muscle spasm in the back.  There was a low back tenderness at L5.  Alignment of the spine was noted to be very good.  Reflexes were normal at the knees and ankles.  Extensor muscles and sensation were normal at lower legs and feet.  Straight leg raising was limited to 40 degrees by low back pain.  The examiner also noted that prolonged bed rest was not utilized.  He also observed that the Veteran's subjective symptoms and flare-ups would be represented by a decrease of 30 degrees in flexion of the back.  Repeat movement did not cause flare-up or loss of motion. 

During a July 2009 VA peripheral nerves examination, the examiner reported that the Veteran gave a very vague equivocal and unconvincing history regarding symptoms of neuropathy in his upper and lower extremities.  The Veteran also noted some burning discomfort of his feet as well as vague numbness and tingling.  

The neurological examination showed that cranial nerves II-XII were intact and functioning.  Deep tendon reflexes were equal bilaterally.  There was no motor loss.  Tip of finger to tip of nose was performed well.  Because of his chronic back pain, the Veteran did not even attempt to walk on his heels and toes, but tandem walked fairly well.  

Examination of the feet revealed posterior tibial and pedal pulses.  Vibration sense was diminished in both feet to the ankles where it was very present on the medial malleoli, but not very present on the lateral malleoli.  Position sense was absent in the left foot with the Veteran stating that he had no idea whether his great toe was up or down.  In the right foot, he was correct whether it was up or down.  Sensation to light touch and pinprick diminished at least to the mid leg.  The examiner noted that the EMG performed in May 2007 was normal.  However, when repeated in June 2009, it revealed moderately severe generalized demyelinating length dependent neuropathy.  The diagnosis was noted as peripheral neuropathy of the lower extremities, likely related to his diabetes.  

A September 2009 VA MRI revealed an impression of degenerative disc disease localized to the L5-S1 level.  The disc material was seen bulging into the left neural foramen and may be compressing the exiting left L5 nerve root; however, correlation with clinical findings was necessary.  The lumbar spine was otherwise normal.  A December 2009 VA EMG revealed electrodiagnostic evidence of a right acute and chronic L4/L5 radiculopathy, without evidence of a mononeuropathy or peripheral neuropathy.  A May 2010 X-ray revealed degenerative disc disease at the lumbosacral level, disc space narrowing, and vacuum disc affect, and loss of lumbar lordotic curve. 

A May 2010 neurosurgery outpatient note from Portland VA Medical Center showed that the Veteran had complaints of some pain and paresthesias radiating down into his right lower extremity in the posterior aspect of the right thigh but not going any further below the right knee joint.  He denied any bowel and/or bladder problems.  

Physical examination revealed that the Veteran had limited range of motion of his lumbar spine.  He did have some discomfort upon very gentle palpation and percussion of his lower back.  There was pain upon gentle percussion of the paraspinal musculature.  There was also pain upon muscular strength testing in all muscles in both lower extremities.  Therefore, muscular testing was limited by pain.  However, no focal weakness was identified, and all of his muscle groups were essentially 5/5 bilaterally.  Sensory examination was also intact to light touch and pinprick and symmetric bilaterally.  His deep tendon reflexes were normoactive and symmetric.  The MRI of the spine showed a bulging disc at L5-S1 with some foraminal stenosis at this level bilaterally.  

Based on these findings, the examiner stated that the Veteran's clinical complaints were not of a radicular type pain or even nerve root irritation, but chronic axial back pain.  

An August 2010 private treatment record reflects that the Veteran denied any pain to his back or extremities, and there was no focal weakness, numbness, or tingling.  A September 2010 VA treatment record reveals that the Veteran was working full-time as a tribal gaming inspector.

A September 2013 VA back examination showed that the Veteran had lumbar degenerative disc disease with instability, chronic lumbar strain, and herniated disc at L5-S1.  The Veteran reported an increase in pain in his back since the April 2009 VA examination.  He also reported pain in his right leg.  The examiner relied heavily on other examinations and outpatient reports, to include the May 2010 neurosurgery note from the Portland VA facility.  

Upon physical examination, the examiner noted that the Veteran had forward flexion to 65 degrees, with objective evidence of painful motion beginning at 30 degrees; extension to 5 degrees, with pain beginning at 5 degrees; right lateral flexion to 20 degrees, with pain beginning at 10 degrees; left lateral flexion at 20 degrees, with pain beginning at 10 degrees; right lateral rotation to 25 degrees, with pain beginning at 15 degrees; and left lateral rotation to 25 degrees, with pain beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 55 degrees; post-test extension was to 0 degrees; post-test right lateral flexion was to 15 degrees; post-test left lateral flexion was to 20 degrees; post-test right lateral rotation was to 25 degrees; and post-test left lateral rotation was to 25 degrees.  The examiner indicated that the Veteran would lose additional range of motion due to pain on use during flare-ups as follows: flexion to 50 degrees, extension to 5 degrees, and lateral flexion and rotation to 15 degrees.

The Veteran also had additional limitation in range of motion of the spine following repetitive use testing.  Also, he had functional loss and/or functional impairment of the spine after repetitive use, shown as less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He had tenderness in the paravertebral muscles, bilateral from L1-S1, and moderate tenderness over iliolumbar ligaments.  The Veteran was also noted as having guarding and/or muscle spasm, which did not result in abnormal gait or spinal contour.  The Veteran did not have muscle atrophy.  

Reflex examination revealed 3+ deep tendon reflexes to the knees bilaterally and  2+ to the ankles bilaterally.  The sensory exam revealed that he had normal sensation to light touch in the right and left upper anterior thigh; normal sensation to light touch in the right and left thigh/knee; normal sensation in the right lower leg/ankle, but decreased sensation in the left lower leg/ankle; and decreased sensation in the right and left foot.  Straight leg raising test was negative for both legs.  

The examiner also noted that the Veteran did not have radiculopathy or any other signs or symptoms due to radiculopathy.  Furthermore, the examiner found that the Veteran did not have other neurologic abnormalities or findings related to his spine condition, such as bowel or bladder problems, or erectile dysfunction.  There was no IVDS.  The examiner noted that, while the Veteran was employed, he had loss of function of his lower back that limits his employment activities, to include prolonged standing and sitting, and avoidance of lifting, carrying, and bending.  However, the examiner opined that the Veteran was currently employed full-time and his back disability does not render him unable to secure and maintain substantially gainful employment. 

Despite the finding of the examiner that the Veteran did not have radiculopathy, the examiner stated at the same time that the Veteran had mild severity of radiculopathy in the right and left nerve roots and it involved L4-S3 (sciatic nerve).  Finally, the examiner concluded that the Veteran had secondary referred pain (axial) and not radicular pain (radiculopathy), and his subjective signs of numbness and tingling of his feet were more likely than not secondary to his diabetic neuropathy.  However, because of the discrepancy involving whether the Veteran's back disability results in radiculopathy, the Board remanded the issue for an addendum opinion.  As a result, the Veteran underwent another VA back examination in March 2014.

The March 2014 examiner stated that since the September 2013 examination, the Veteran did not report any changes in his condition.  The examiner stated that the source of the Veteran's lower extremity symptomatology was mixed.  The examiner noted that a December 2009 EMG showed radiculopathy.  However, the examiner referenced the May 2009 neurosurgery note from the Portland VA facility, which stated that, although the December 2009 EMG showed radiculopathy, the clinical examination findings indicated that the pain was actually axional.  The March 2014 examiner opined that if the pain from the back did not radiate below the knee, then it was considered to be axional, or referred pain.  On the other hand, if the pain radiated below the knee, then it was considered to be radicular in nature.  

The examination revealed the following ranges of motion: forward flexion to 65 degrees, with pain at 30; extension to 10 degrees, with pain at 5; right and left lateral flexion to 20 degrees, with pain at 10; and right and left lateral rotation to 25 degrees; with pain at 15.  After the repetitive-use testing with 3 repetitions, the ranges of motion were: 55 for forward flexion, 5 for extension, 15 for right lateral flexion, 20 for left lateral flexion, and 25 for right and left lateral rotation.  The examiner also noted that the Veteran did not have radiculopathy, ankylosis, or other neurologic abnormalities, or IVDS.           

At the end of the examination, the March 2014 examiner opined that medically and clinically, the Veteran did not have radiculopathy because his referred pain did not radiate below the knee.  The examiner added that the Veteran's referred axial pain should be considered to be a neurologic abnormality of the service-connected lumbar spine disability; however, the Veteran's mixed referred axial pain and his diabetic neuropathy symptoms mimic radicular symptoms.

Private and VA treatment records dated throughout the course of the appeal likewise show complaints of back pain that radiates to the lower extremities, to specifically include the right leg.  However, such records do not provide range of motion studies, or indicate that the Veteran's back disability results in ankylosis, incapacitating episodes as defined by VA regulations, or associated neurological impairments. 

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's chronic lumbar muscle strain superimposed on degenerative disc instability is manifested by limitation of motion, flare-ups, muscle spasm, loss of lumbar lordotic curve, referred axial pain affecting the right leg, and subjective complaints of constant and radiating pain, weakness, and easy fatigue, resulting in limitation of physical activities, without unfavorable ankylosis of the entire thoracolumbar spine or entire spine, IVDS with incapacitating episodes, or associated objective neurologic abnormalities.

In this regard, the Board finds that the Veteran's back disability does not result in unfavorable ankylosis of the entire thoracolumbar spine or entire spine, even in consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  In this regard, while the aforementioned VA examinations have consistently found limited range of lumbar spine motion, which was further limited based on the Veteran's subjective symptomatology, flare-ups, and repetitive motion, such did not result in ankylosis.  See DeLuca, supra; Mitchell, supra.  Therefore, a rating in excess of 40 percent based on the General Rating Formula is not warranted.

The Board likewise finds that a rating in excess of 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  In this regard, a rating in excess of 40 percent requires IVDS with incapacitating episodes having a total of at least six weeks during the past 12 months.  While the evidence reflects that the Veteran experiences flare-ups of his back disability, which results in his self-confinement to bed for a few days, there is no evidence in his private or VA treatment records that a physician has prescribed bed rest.  Moreover, the VA examinations conducted during the course of the appeal found no evidence of IVDS resulting in incapacitating episodes.  Therefore, a rating in excess of 40 percent based on the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

As directed by Note (1) of the General Rating Formula, the Board has considered whether the Veteran's back disability results in any associated objective neurologic abnormalities such that separate ratings are warranted.  In this regard, the evidence does not show, and the Veteran does not contend, that such disability results in bladder, bowel, or erectile dysfunction.  However, as the evidence has been conflicting with respect to whether the Veteran's back disability results in radiculopathy.  

In this regard, as previously noted, to include in the August 2013 and November 2013 Board remands, diagnostic testing, to include MRIs and EMGs, have revealed conflicting impressions pertaining to whether the Veteran has radiculopathy.  Moreover, such inquiry is made more complex by the fact that service connection for peripheral neuropathy of the left and right lower extremities as secondary to service-connected diabetes mellitus type II was granted in an August 2009 rating decision and 20 percent evaluations for each extremity based on severe incomplete paralysis of the musculocutaneous nerve (superficial peroneal) were assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8522, effective May 11, 2009.  

Ultimately, in March 2014, the VA examiner reviewed the full record, noted the conflicting evidence of record, and determined that the Veteran's back disability does not result in radiculopathy.  Specifically, he noted that the June 2009 EMG report showed a comparison to the June 2007 EMG report and concluded that there was clear evidence of a neuropathy, which was consistent with the Veteran's long history of poorly controlled diabetes, and was supported by various physical examination findings showing decreased sensation to light touch and decreased vibratory sensation at the ankles.

The examiner also noted that the December 2009 EMG report showed evidence of a right acute and chronic L4/L5 radiculopathy, which was consistent with the Veteran's well documented lower back condition, and his complaints of pain radiating from his back in to his right leg mainly to the knee.  He also observed that the May 2010 neurosurgery note reported that, although the December 2009 EMG
shows a radiculopathy, the clinical examination findings indicate that the pain is actually axional.  In this regard, the examiner explained that, if the pain from the back does not radiate below the knee, then it is considered to be axional, or referred pain.  This type of radiating pain cannot be alleviated with surgical decompression.  If the pain does radiate below the knee it is considered to be radicular in nature, which frequently responds well to surgical decompression.

The March 2014 VA examiner further noted that the September 2013 VA examiner  correctly based his comments on the findings of the May 2010 neurosurgery note, and indicated that the pain was not radicular.  Unfortunately, he seemed to "slide"
into the Veteran's diabetic neuropathy condition and reported the nerves involved, and the severity of their involvement.

Ultimately, the March 2014 VA examiner concluded that, medically and clinically, the Veteran does not have a radiculopathy because his referred pain does not radiate below the knee.  He further noted that referred axial pain is similar to radicular pain, but is pain that does not go below the knee. The biggest difference is that radicular pain may be relieved with surgery, whereas referred axial pain cannot be relieved
with surgery.  The examiner also found that the Veteran's referred axial pain, which affects his right leg, should be considered to be a neurologic abnormality of the service-connected lumbar spine disability, and that his mixed referred axial pain (pain that does not radiate below the knee) and his diabetic neuropathy symptoms mimic radicular symptoms.
 
The Board accords great probative weight to the March 2014 VA examiner's opinion as such is predicated on an interview with the Veteran; a review of the record, to include diagnostic testing such as MRIs and EMGs; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds, based on such probative opinion, that the Veteran's back disability does not result in radiculopathy.

Moreover, to the extent that the March 2014 VA examiner determined that the Veteran's referred axial pain, which affects his right leg, should be considered to be a neurologic abnormality of the service-connected lumbar spine disability, such is already contemplated in his current 40 percent rating assigned under the General Rating Formula.  Specifically, such pain is referred and the General Rating Formula specifically contemplates radiating pain.    

In this regard, the Board considered the Veteran's subjective statements regarding pain radiating, numbness, and tingling in the lower extremities.   However, while the Veteran is competent to describe his back symptomatology, to include feelings of radiating pain, numbness, and tingling, he is not competent, as a lay person, to determine nature and etiology of the neurological impairment associated with his back disability.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of a damaged disc on the neurological system.  As such, the question of whether his back disability results in radiculopathy may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the Veteran's back disability does not result in radiculopathy such that separate ratings for such associated objective neurologic abnormality are warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his back disability and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's back disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected back disability.  

The Board has considered whether any staged ratings under Hart, supra, are appropriate for the Veteran's service-connected chronic lumbar muscle strain superimposed on degenerative disc instability; however, the Board finds that his symptomatology has been stable throughout the entire appeals period.  Therefore, assigning staged ratings is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
 
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his back disability and any associated neurological disorders, which includes his limitation of motion and pain-to include functional loss due to additional symptomatology, and the resulting impact on his physical activities, to include prolonged walking, standing, and sitting, and avoidance of lifting, carrying, and bending.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's back or neurological disabilities to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, the record reflects that the Veteran has been employed full-time as a gambling inspector during the course of the appeal.  Furthermore, the September 2013 VA examiner opined that the Veteran's back condition did not render him unable to secure and maintain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for chronic lumbar muscle strain superimposed on degenerative disc instability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 40 percent for chronic lumbar muscle strain superimposed on degenerative disc instability is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


